      Case 1:19-cv-04223-LAP-KHP Document 181
                                          182 Filed 03/31/21
                                                    04/01/21 Page 1 of 2




                                                                                                     Mayer Brown LLP
                                                                                          1221 Avenue of the Americas
                                                                                            New York, NY 10020-1001
                                                                                              United States of America
                                                                  4/1/2021
                                                                                                   T: +1 212 506 2500
                                                                                                   F +1 212 262 1910

                                                                                                       mayerbrown.com


                                                                                            Gina M. Parlovecchio
                                                                                                               Partner
                                                                                                    T +1 212 506 2522
                                                                                                    F +1 212 849 5522
 March 31, 2021                                                                           gparlovecchio@mayerbrown.com

 BY ECF

 Hon. Katharine H. Parker
 United States Magistrate Judge
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, New York 10007-1312

 Re: Nespresso USA, Inc. v. Williams-Sonoma, Inc. LLC,
     No. 1:19-cv-04223-LAP-KHP

Dear Judge Parker:

        We represent Nespresso USA, Inc. (“Nespresso”) in the above-referenced civil action. We
write jointly with counsel for Defendant Williams-Sonoma, Inc.’s (“WS”) to request an immediate
stay of WS’ response to Nespresso’s pending Motion for a Protective Order against certain
requests in WS’ First Set of Requests for Admission (Nos. 1-270). See Dkt. Nos. 179, 180 (the
“Motion”). As background for this request:

         On March 29, 2021, Nespresso served it responses and objections to WS’ Request for
Admission Nos. 41, 61, 62, 87, 88, 92, 93, 231, 232, 233, 240, 255, and 256. Nespresso’s Motion,
filed on March 29, seeks a protective order against WS’ remaining Requests for Admission.
Assuming the Motion was properly filed, under Your Honor’s Individual Practices II.c, WS’s
deadline to respond to the Motion would be April 1, 2021. During a telephonic meet-and-confer
on March 31, 2021, the parties agreed to work together in good faith to resolve Nespresso’s
objections to WS’ Requests for Admission (as set forth in the Motion). The parties reasonably
anticipate that, by April 7, 2021, they will either: (i) resolve Nespresso’s objections to WS’
Requests for Admission, or (ii) agree about whether relief from the Court is necessary, and if so,
on what issues. The parties request that they be able to use the following week to meet and confer
and provide a status update to the Court on April 7, either stating that the Motion is withdrawn or
setting forth a proposal for seeking Court intervention on the remaining issues. In the meantime,
the parties respectfully request that this Court issue an Order, as soon as practically possible, that:
(i) stays WS’ obligation to respond to the Motion for the duration of the process outlined above ,
          Case 1:19-cv-04223-LAP-KHP Document 181
                                              182 Filed 03/31/21
                                                        04/01/21 Page 2 of 2




    and (ii) reserves WS’ right to move to strike or otherwise respond to Nespresso’s Motion, if
    necessary. Nespresso notes that it will not object or otherwise move to have Williams Sonoma’s
    motion to strike or other response deemed untimely.

           We thank the Court for its consideration.

                                                         Respectfully submitted,

                                                         s/Gina M. Parlovecchio
                                                         Gina M. Parlovecchio
    cc:    All Counsel of Record (via ECF)



Williams-Sonoma's obligation to respond to the pending motion for a protective order is hereby stayed to
allow the parties additional time meet and confer, per the above. The parties should submit a joint letter
to the Court, not to exceed three pages in length, by April 8, 2021 to update the Court on whether
agreement was reached on the Requests for Admission and/or the issues that remain. Williams-Sonoma
will be permitted to file a response to the motion for a protective order at a later date, to the extent such
a response is necessary.




    Date: April 1, 2021
